NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

___________________________________
                                    :
ADBELRAHIM AYYAD,                   :
                                    :   CIV. ACTION NO. 19-17759(RMB)
            Petitioner              :
                                    :
      v.                            :
                                    :
WARDEN DAVID ORTIZ,                 :
                                    :
            Respondent              :
____________________________________:


BUMB, United States District Judge

     This matter comes before the Court upon Petitioner Abdelrahim

Ayyad’s petition for writ of habeas corpus under 28 U.S.C. § 2241.

(Pet., ECF No. 1.) Petitioner is incarcerated in the Federal

Correctional Institution in Fort Dix, New Jersey, serving a federal

sentence. (Id., ¶4.) He brings this petition to challenge the

Bureau of Prison’s (“BOP”) custody classification by imposition of

a Public Safety Factor (“PSF”). (Id.)

I.   SCREENING UNDER RULE 4

      Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, applicable to § 2241 under

Rule 1(b) scope of the rules, a district judge must promptly

examine a petition, and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to
relief in the district court, the judge must dismiss the petition

and direct the Clerk to notify the petitioner.” For the reasons

discussed below, the Court lacks jurisdiction under § 2241.

II.   THE PETITION

      Petitioner    alleges   the   BOP   erroneously   imposed   a   Public

Safety Factor custody classification because Petitioner’s crime of

conviction did not involve the possession or use of a firearm.

(Pet., ECF No. 1.) He seeks waiver of the PSF. (Id. at 7.)

III. DISCUSSION

      28 U.S.C. § 2241(c)(3) provides:

           (c) The writ of habeas corpus shall not extend
           to a prisoner unless—

                   . . .

                   (3) He is in custody in violation of the
                   Constitution or laws or treaties of the
                   United States[.]

      To invoke jurisdiction under § 2241, a prisoner must challenge

the execution of his sentence. Cardona v. Bledsoe, 681 F.3d 533,

535 (3d Cir. 2012). To satisfy this requirement, a petitioner must

allege that the BOP’s conduct was inconsistent with a command or

recommendation in the sentencing judgment. Cardona, 681 F.3d at

537. Challenges to custody classification, such as the designation

of a public safety factor, do not affect the fact or length of

incarceration and are not cognizable under § 2241. Hribick v.

Warden Fort Dix FCI, 695 F. App’x 25, 25-26 (3d Cir. 2017); Briley


                                     2
v. Attorney General United States, 632 F. App’x 84, 84-85 (3d Cir.

2016); Cohen v. Lappin, 402 F. App’x 674, 676 (3d Cir. 2010).

IV.   CONCLUSION

        For the reasons discussed above, this Court lack jurisdiction

under 28 U.S.C. § 2241. Therefore, the Court will dismiss the

petition.

An appropriate Order follows.



Date:     January 24, 2020       s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 UNITED STATES DISTRICT JUDGE




                                   3
